Exhibit 10.27
(WALTER INVESTMENT LOGO) [b84124b8412402.gif]
December 28, 2010
Rick Smith
8231 Vista De Valle Dr.
Scottsdale, AZ 85255
Dear Rick:
On or about February 22, 2010 you entered into an Employment Agreement with
Marix Servicing LLC (“Marix”) to act as Marix’s President and Chief Executive
Officer. Effective November 1, 2010, 100% of the ownership interests of Marix
were acquired by Walter Investment Management Corp. (“WIMC” and collectively
with Marix, the “Companies”). In connection with WIMC’s acquisition of ownership
of Marix, you and WIMC have agreed to terminate the February 22, 2010 Employment
Agreement and enter into a new agreement as set forth herein (the “Agreement”)
pursuant to which you will continue to be employed by Marix. You will also take
on the title of Vice President of Servicing of WIMC. This Agreement is intended
to set forth the terms of your employment and will be the sole obligation of the
Companies with respect to your employment, superseding any and all provisions of
any other agreement or arrangement you might have with Marix, including, without
limitation, your Employment Agreement dated February 22, 2010 and with respect
to any employee profits interests which you acknowledge having relinquished
pursuant to a separate agreement with Marix and/or its former owners prior to
the sale of Marix to WIMC. The term of this Agreement shall continue until the
close of business on December 31, 2011 (the “Term”). Thereafter, the Term shall
automatically extend annually for one year terms (any then current period of
extension being referred to as the Term) unless (a) at least 30 days prior to
the end of a Term either party provides the other with written notice that the
Term will not automatically extend, or (b) the Agreement is otherwise terminated
as provided herein. While employed during the Term, you agree to devote, during
normal business hours during business days, your full time and efforts to
advancing the Companies’ interests. Any capitalized terms not defined herein
shall have the definition set forth in the Appendix hereto.

1.   You shall hold the titles of Vice President of Servicing for WIMC and
President and Chief Executive Officer of Marix. You shall report to and serve at
the direction of WIMC’s President and Chief Operating Officer. In your capacity
as Vice President of Servicing for WIMC and President and Chief Executive
Officer of Marix you will (i) exercise all authorities and responsibilities
customarily associated with the position of an executive officer of companies of
the respective size and nature of WIMC and Marix; (ii) perform the duties
attendant to such offices and such additional duties as WIMC’s President and COO
may from time to time reasonably assign; (iii) comply with the general policies,
standards and regulations of the Companies, and perform such duties with
fidelity and to the best of your ability. Except as otherwise specifically set
forth in this Agreement, these duties may be changed at the discretion of WIMC’s
President and COO.

(WAC LOGO) [b84124b8412403.gif]
www.walterinvestment.com

 



--------------------------------------------------------------------------------



 



2. During the Term of this Agreement your annual compensation package will be as
follows:

  (a)   Base Salary         Effective January 1, 2011, your Base Salary will be
$275,000 per year, which will be subject to annual review and increase (but not
decrease) to the extent deemed appropriate by the Compensation Committee and
paid in accordance with the payroll practices of Marix, as they may change from
time to time.     (b)   Bonus         Your annual target bonus will be, at a
minimum, 60% of your Base Salary, or $165,000 at your 2011 Base Salary, with the
potential to increase your bonus to a maximum of 120% of your Base Salary (i.e.,
$330,000 at your 2011 Base Salary) subject to increase as your Base Salary
increases; provided, however, that the actual amount of your bonus will be
dependent upon the achievement of annual financial and other goals of Marix
and/or WIMC, as well as the accomplishment of any individual objectives, each as
established annually by the WIMC President and COO (the actual bonus awarded in
any given year, which may be greater or less than your target bonus is referred
to herein as your “Annual Bonus” for that year). Except as provided in sections
6(a), (b) and (d) below, to be eligible to receive any Annual Bonus, you must be
employed through the end of the year for which the bonus is payable (the “Bonus
Year”). The bonus for a Bonus Year will be payable to you during the next
following year (the “Bonus Payment Year”) immediately upon the closing of WIMC’s
books for the Bonus Year, but not later than March 15 of the Bonus Payment Year
(the “Bonus Payment Date”). For purposes of clarification, the foregoing bonus
provision shall not apply to the 2010 calendar year for which you have received
your bonus, in part from the prior owners of Marix and in part from WIMC under a
separate arrangement. Your first bonus under this Agreement shall be payable in
2012.     (c)   Benefits

  (i)   You will be entitled to receive from the Companies prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Companies relating to reimbursement of
business expenses incurred by the Companies’ managers, officers or employees in
effect at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

-Page 2-



--------------------------------------------------------------------------------



 



  (ii)   Participation in the Companies’ group life and health insurance benefit
programs generally applicable to executives and in accordance with their terms,
as they may change from time to time.     (iii)   Participation in any
retirement plan generally applicable to salaried employees at Marix as it may
change from time to time and in accordance with its terms. Your eligibility to
participate will be consistent with the requirements of ERISA.     (iv)  
Participation in WIMC’s long-term incentive plan(s) in effect from time to time.
For 2011, your annual long-term incentive opportunity will have a targeted
economic value equal to, at a minimum, $125,000. Thereafter, the annual economic
value shall be determined by the Compensation Committee. The components of any
award and the methodology for determining the economic value shall be as
provided in the plan(s) or otherwise as determined by the Compensation Committee
in its discretion.     (v)   Twenty days of paid time off (“PTO”) to be used
each year in accordance with Marix’s PTO policy, as it may change from time to
time. Notwithstanding the foregoing, in the event that in the future Marix
adopts a vacation or other similar policy consistent with that of WIMC, you will
receive vacation pursuant to such policy that is consistent with that of other
WIMC executives.     (vi)   Your Benefits under this Agreement, including grants
to you under WIMC’s long-term incentive plan(s), will be subject to periodic
review by the Compensation Committee.

  (d)   Recapitalization         Any equity award agreement will provide that in
the event of any change in the capitalization of WIMC such as a stock spilt or a
corporate transaction such as a merger, consolidation, separation or otherwise,
the number and class of the equity awarded shall be equitably adjusted by the
Compensation Committee, in its sole discretion, to prevent dilution or
enlargement of rights.

3.   It is agreed and understood that your employment with Marix is to be at
will, and either you or Marix may terminate the employment relationship at any
time for any reason, with or without cause, and with or without notice to the
other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.

-Page 3-



--------------------------------------------------------------------------------



 



4.   You agree that all inventions, improvements, trade secrets, reports,
manuals, computer programs, systems, tapes and other ideas and materials
developed or invented by you during the period of your employment hereunder,
either solely or in collaboration with others, which relate to the actual or
anticipated business or research of the Companies, which result from or are
suggested by any work you may do for the Companies, or which result from use of
the Companies’ premises or the Companies or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Companies. You hereby assign to the Companies your entire right and interest
in any such Developments, and will hereafter execute any documents in connection
therewith that the Companies may reasonably request.   5.   As an inducement to
make this offer to you, you represent and warrant that you are not a party to
any agreement or obligation for personal services, and there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.   6.   In the event of a termination or cessation of your employment
with Marix for any reason, the sole rights and obligations of the Companies in
connection with your termination shall be those provided under the relevant
provision below.

  (a)   In the event of your death or Retirement during the Term, Marix or WIMC,
as the case may be, will pay to you, your beneficiaries or your estate, as the
case may be, as soon as practicable after your death or Retirement (with the
exception of subsection (iii) below which will be paid in the Bonus Payment
Year), (i) the unpaid Base Salary through the date of your death or Retirement,
plus payment of any bonus amount payable to you (as determined by the
Compensation Committee) in respect of any bonus period ended prior to your
termination of employment (collectively, the “Compensation Payments”), (ii) for
any accrued but unused PTO, or the equivalent, to the extent and in the amounts,
if any, provided under the Marix’s usual policies and arrangements (the “PTO
Payment”), and (iii) the Annual Bonus, in respect of the fiscal year in which
your termination occurs (which shall be in an amount that is consistent with
other executives of the Companies of your level), multiplied by (x) the number
of days prior to your termination during such fiscal year, divided by (y) 365
(the “Prorated Bonus”).     (b)   In the event you suffer a Disability Marix may
terminate your employment on written notice thereof, and Marix or WIMC, as the
case may be, will pay you (i) amounts payable pursuant to the terms of any
applicable disability insurance policy or similar arrangement (if any) that the
Companies maintain, (ii) the Compensation Payments, (iii) the PTO Payment and
(iv) the Prorated Bonus.

-Page 4-



--------------------------------------------------------------------------------



 



  (c)   In the event your employment is terminated by Marix for Cause or by you
other than as a result of Constructive Termination, Disability, Retirement, or
death, you will be paid (i) unpaid Base Salary through the date of your
termination, plus (ii) the PTO Payment. You will be entitled to no other
compensation, except as otherwise due to you under applicable law or the terms
of any applicable plan or program. You will not be entitled, among other things,
to the payment of any unpaid bonus payments in respect of any period prior to
your termination of employment.     (d)   (i) In the event you are subjected to
Involuntary Termination other than for Cause, Disability or death, or you
terminate your employment as a result of Constructive Termination (subject to
the provisions of Subsection (iv), below), Marix or WIMC, as the case may be,
will (x) pay to you the Compensation Payments, the PTO Payment, and the Prorated
Bonus, (y) continue to pay your Base Salary then in effect and Annual Bonus
(which shall be in an amount that is consistent with other executives of the
Companies of your level), for a period of 6 months after your termination (the
“Severance Period”), paid in the same periodic installments as such Base Salary,
and during the same Bonus Payment Year (as the case may be) as you would have
been paid had you remained on Marix’s ordinary payroll during such period; and
(z) continued participation in benefits, to the extent the plans allow, until
the earlier of the 6-month anniversary of the termination date or until you are
eligible to receive comparable benefits from subsequent employment or government
assistance.         (ii) The severance described in the preceding subsection
(d)(i) shall (y) continue for the Severance Period regardless of how much time
remains in the then current Term of this Agreement; i.e., there shall be no
adjustment, up or down, to the amount of severance regardless of the amount of
time remaining in the then current Term at the time of termination; and (z) be
offset by any income and/or benefits that you receive for services rendered to
any third party during the Severance Period.         (iii) Regarding your Annual
Bonus, by way of example, should you be terminated on September 30, 2011, you
will be paid the Prorated Bonus for the year in which you were terminated (which
is equal to the Annual Bonus for such year prorated for the period from
January 1, 2011 through September 30, 2011), plus the balance of the Bonus for
2011 (i.e., the Annual Bonus for the first three months of your 6 month
severance period), plus three months of the Annual Bonus for 2012 (the Annual
Bonus for the remaining 3 months of the 6 month severance period) which would be
paid in 2013.         (iv) In order to be entitled to the severance set forth in
this Subsection 6(d) in the event of Constructive Termination, you must provide
written notice, including details describing the basis of your claim, to WIMC’s
President and COO within 60 days of the occurrence of the event(s) giving rise
to a claim of Constructive Termination and the Companies will have 30 days to
remedy any non-compliance. In the event the

-Page 5-



--------------------------------------------------------------------------------



 



      Companies fail or are unable to remedy any non-compliance, the effective
date of your termination of employment shall be 90 days from the date WIMC’s
President and COO received notice, unless otherwise agreed by you and WIMC’s
President and COO. Should you fail to provide the foregoing notice, you will
thereafter be barred from receiving benefits based upon the events giving rise
to the claim.     (e)   Payment of the amounts set forth in this Section 6 shall
survive the termination of this Agreement by WIMC for so long as you continue to
be employed by the Companies; i.e., in the event that WIMC should terminate the
Agreement at the end of any Term as provided in the Preamble to this Agreement,
and should you nonetheless continue your employment with the Companies, and
thereafter any of the circumstances set forth in Sections 6(a)-(d) occur, you
will be entitled to receive the amounts set forth in this Section 6 as the
circumstances provide. However, in the event that you terminate this Agreement
at the end of any Term, payment of the amounts set forth in this Section 6 shall
not survive such termination.     (f)   Payment of the severance set forth in
Sections 6(a), (b) and (d) is subject to your execution, delivery and
non-revocation of the release attached hereto as Appendix 2 within 30 days
following the termination of your employment, and your resignation, effective as
of the date of your termination of employment, as an officer and/or director of
WIMC, Marix or any of its subsidiaries or affiliates.     (g)   The COBRA
election period will not commence until the expiration of the Severance Period.
    (h)   The amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or the in-kind benefits to be provided, in any other calendar
year. Your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Payment will be provided only if
the filing of the claim for payment and completion of the reimbursement payment
can reasonably be completed by the end of the calendar year following the year
in which the expense is incurred.     (i)   Treatment of Grants of Equity — Any
grants of equity that you may receive subsequent to the date of this Agreement,
and the disposition of such awards in the event of the occurrence of any of the
circumstances set forth in subsections (a) — (d) above, shall be subject to the
terms and conditions of the plan(s) or program(s) under which the awards are
granted; provided, however, that to the extent not inconsistent with such
plan(s) or program(s), any such awards will provide that, in the event of
termination pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest,
or (ii) subsection (c) or (d) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited, subject to the discretion of
the Compensation Committee to vest some or all of such awards. In the event of a
Change of Control, you will not have the right to terminate your employment,
other than as otherwise permitted in this Agreement;

-Page 6-



--------------------------------------------------------------------------------



 



      however, upon such Change of Control, all unvested equity will immediately
vest and all restrictions on any stock awarded shall lapse.     (j)   To be
entitled to severance benefits under this section you must terminate employment
from Marix. For this purpose, your termination of employment must be considered
a “separation from service” within the meaning of Code §409A(a)(2)(A)(i) and any
guidance or regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that in the course of your
employment you will have substantial relationships with specific businesses and
personnel, prospective and existing, vendors, contractors, customers, and
employees of the Companies that result in the creation of customer goodwill.
Therefore, following the termination of employment under this Agreement for any
reason and continuing for a period of 6 months from the date of such
termination, so long as the Companies or any affiliate, successor or assign
thereof is in the real estate investment trust, mortgage servicing business,
insurance agency or like business within the Restricted Area, unless the Board
of Directors approves an exception, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

  a.   Call upon, solicit, write, direct, divert, influence, or accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Companies or any corporation controlling, controlled
by, under common control with, or otherwise related to the Companies, including
but not limited to Walter Investment Management Corp., Marix Servicing LLC,
Hanover Capital Mortgage Holdings, Inc., Walter Mortgage Company, or any other
affiliated companies; or     b.   Hire away any personnel of the Companies or
its affiliated entities, and/or entice any such persons to leave the employ of
the Companies or its affiliated entities without the prior written consent of
the Companies.

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Companies or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, you shall not, directly or indirectly, for yourself
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

  a.   Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Companies or
their affiliated entities, or     b.   Make any statements that are
inflammatory, detrimental, slanderous, or negative in any way to the interests
of the Companies or its affiliated entities.

-Page 7-



--------------------------------------------------------------------------------



 



9.   You acknowledge and agree that you will respect and safeguard the
Companies’ property, trade secrets and confidential information. You acknowledge
that the Companies’ electronic communication systems (such as email and
voicemail) are maintained to assist in the conduct of the Companies’ business
and that such systems and data exchanged or stored thereon are the Companies’
property. In the event that you leave the employ of the Companies, you will not
disclose any of the Companies’ trade secrets or confidential information you
acquired while an employee of the Companies to any other person or entity,
including without limitation, a subsequent employer, or use such information in
any manner.   10.   If any of the Companies’ financial statements are required
to be restated due to errors, omissions, fraud, or misconduct, the Board of
Directors may, in its sole discretion but acting in good faith, direct that the
Companies’ recover all or a portion of any past or future compensation from you
with respect to any fiscal year for which the financial results are negatively
affected by such restatement. For purposes of this paragraph, errors, omissions,
fraud, or misconduct may include and is not limited to circumstances where the
Companies have been required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement, as enforced by
the SEC, and the Board of Directors has determined in its sole discretion that
you had knowledge of the material noncompliance or the circumstances that gave
rise to such noncompliance and failed to take reasonable steps to bring it to
the attention of the appropriate individuals within the Companies, or you
personally and knowingly engaged in practices which materially contributed to
the circumstances that enabled a material noncompliance to occur.   11.   You
and the Companies intend that payments and benefits under this Agreement comply
with Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
the event that any provision of this Agreement is determined by you or the
Companies to not comply with Code Section 409A, the Companies shall fully
cooperate with you to reform the Agreement to correct such noncompliance to the
extent permitted under any guidance, procedure, or other method promulgated by
the Internal Revenue Service now or in the future that provides for such
correction as a means to avoid or mitigate any taxes, interest, or penalties
that would otherwise be incurred by you on account of such non-compliance. If
the Companies reasonably determine that any payment or benefit due under this
Agreement, or any other amount that may become due to you after termination of
employment, is subject to Code Section 409A, and also determines that you are a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon
your termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of Code
Section 409A and the regulations issued thereunder, and payment shall be made,
or commence to be made, as the case may be, on the date that is six months and
one day after your termination of employment (or, if earlier, one day after your
death). For this purpose, you will be considered a “specified employee” if you
are employed by an employer that has its stock publicly traded on an established
securities market or certain related entities have their stock traded on an
established securities market

-Page 8-



--------------------------------------------------------------------------------



 



    and you are a “key employee”, with the exact meaning of “specified
employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the WIMC hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   12.  
You acknowledge and agree that you have read this letter agreement carefully,
have been advised to consult with an attorney regarding its contents, and that
you fully understand the same.   13.   It is agreed and understood that this
acceptance letter shall constitute our entire agreement with respect to the
subject matter hereof and shall supersede all prior agreements, discussions,
understandings and proposals (written or oral) relating to your employment with
the Companies. This Agreement will be interpreted under and in accordance with
the laws of the State of Florida without regard to conflicts of laws. Any
dispute over the terms and conditions or application of this Agreement shall be
resolved through binding arbitration pursuant to the rules of the American
Arbitration Association (“AAA”). The arbitration will be heard by one arbitrator
to be chosen as provided by the rules of the AAA and shall be held in Tampa,
Florida. If you prevail in the dispute, the Companies will pay your reasonable
fees and costs in connection with the matter (including attorneys fees). Whether
you have prevailed or not shall be determined by the arbitrator, or if the
arbitrator declines to determine whether or not you have prevailed, you will be
deemed to have prevailed if, in the case of monetary damages you receive in
excess of 50% of what you demanded. Notwithstanding the foregoing, in the event
of a breach or threatened breach of the provisions of sections 7-9, the party
that is in breach or in threatened breach acknowledges and agrees that the other
party will suffer irreparable harm that is not subject to being cured with
monetary damages and that the Companies shall be entitled to injunctive relief
in a state court of the State of Florida.

Signature Page to Follow

-Page 9-



--------------------------------------------------------------------------------



 



If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me.
Very truly yours,
Walter Investment Management Corp.
By: Charles Cauthen
       President and COO
ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Companies.
Signature  ____________________________ Date _____________

-Page 10-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Benefits” shall be those benefits set forth in section 2(c) of this Agreement.
“Board of Directors” shall mean the Board of Directors of WIMC.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) to this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of Marix and/or WIMC, or (B) conviction of,
or plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Companies or their respective reputations or which compromises
your ability to perform your job function, and/or act as a representative of the
Companies, or (C) a willful failure to attempt to substantially perform your
duties (other than any such failure resulting from your Disability), after a
written demand for substantial performance is delivered to you that specifically
identifies the manner in which the Companies believe that you have not attempted
to substantially perform such duties, and you have failed to remedy the
situation, to the extent possible, within fifteen (15) business days of such
written notice from the Companies or such longer time as may be reasonably
required to remedy the situation, but no longer than forty-five (45) calendar
days. For purposes of this definition, no act or failure to act on your part
shall be considered to be Cause if done, or omitted to be done, by you in good
faith and with the reasonable belief that the action or omission was in the best
interests of, or were not, in fact, materially detrimental to, the Companies or
their subsidiaries. The decision to terminate your employment for Cause, to take
other action or to take no action in response to such occurrence shall be in the
sole and exclusive discretion of the Board of Directors. If the Board of
Directors terminates your employment for Cause, Marix shall deliver written
notice of such termination to you, which notice shall include the factual basis
for your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of, a change in the
effective control of , or a change in the ownership of a substantial portion of
the assets of (a) WIMC or (b) Marix, in each case, within the meaning of Treas.
Reg. 1.409A-3(i)(5). For purposes of clarification, a Change of Control of Marix
shall not include any change of control or ownership of Marix or its assets
subsequent to which Marix or its successors remain a direct or indirect
subsidiary of or under the control of WIMC, including, without limitation a
merger of Marix into any other WIMC controlled business.

-Page 11-



--------------------------------------------------------------------------------



 



“Companies” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.
“Compensation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Companies to comply with the provisions of this
agreement, (b) a material diminution of your position (including status,
offices, title and reporting relationships), duties or responsibilities or pay,
(c) any purported termination of your employment other than for Cause, or
(d) the forced relocation of your primary job location more than 50 miles from
Marix’s Phoenix, Arizona location; provided however, that any isolated,
insubstantial or inadvertent change, condition, failure or breach described
under subsections (a) — (d) above which is not taken in bad faith and is
remedied promptly after the actual receipt of notice from you as provided in
section 6(d) shall not constitute Constructive Termination. For purposes of this
Agreement, a material diminution in pay or responsibility shall not be deemed to
have occurred if: (i) the amount of your bonus fluctuates due to performance
considerations under the Companies’ executive incentive plan or other incentive
plan applicable to you and in effect from time to time, (ii) you are transferred
to a position of comparable responsibility, status, title, office and
compensation within the Companies, (iii) you experience a reduction in salary
that is relatively comparable to reductions imposed upon all senior executives
in the Companies, (iv) you no longer hold a title and/or your duties are reduced
in connection with the sale of all or substantially all of the business or
assets of a subsidiary or business unit of the Companies, whether or not you are
employed by or provide services to such business or unit; or (v) the Companies
terminate this Agreement at the end of any Term, provided that your employment
is not also terminated and you are not then or thereafter subjected to an event
which would otherwise constitute Constructive Termination. To be entitled to
severance benefits on the basis of Constructive Termination the event causing
Constructive Termination must not be implemented for the purpose of avoiding the
restrictions of the Code Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 to this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Companies to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by the Companies to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“Prorated Bonus” shall have the meaning set forth in Section 6(a) to this
Agreement.

-Page 12-



--------------------------------------------------------------------------------



 



“PTO” shall have the meaning set forth in Section 2(c)(v) to this Agreement.
“PTO Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Restricted Area” shall mean the mortgage servicing business in which the
Companies compete at the time of your separation anywhere in the United States
of America.
“Retirement” shall mean, your voluntary termination of employment after such
time as either, you have reached the age of 60, or the sum of your age and years
of service with the Companies exceeds 70; provided that, in either case, you
provide the Companies with at least 6 months written notice of your intention to
retire, or such lesser time as the Companies may agree. For purposes of this
definition, your years of service shall include years served with any
predecessor or successor companies to the Companies.
“Severance Period” shall have the meaning set forth in Section 6(d)(i).
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.

-Page 13-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between Walter Investment Management Corp., and its
subsidiaries, predecessors, successors, assigns, affiliates, insurers and
related entities, (hereinafter collectively referred to as “Employer”) and
___________________ (hereinafter “Employee”). In consideration for the mutual
promises set forth below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Marix Servicing LLC has been terminated
and, pursuant to the terms of the Employment Contract, Employee must execute
this Release in order to receive the severance set forth in the Employment
Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with Employer or Employee’s
separation from the Employer, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.
     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer

-Page 14-



--------------------------------------------------------------------------------



 



incentive plan or award, which shall be governed by the terms and conditions of
such plan(s) or award.
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.
     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without

-Page 15-



--------------------------------------------------------------------------------



 



limitation the provisions of paragraphs 4 and 6 of this Release, any and all
prior understandings and agreements between the parties to this Release with
respect to the subject matter of this Release and/or the Employment Contract are
merged into the Employment Contract and this Release, which fully and completely
expresses the entire understanding of the parties with respect to the subject
matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

            [EMPLOYEE NAME]   WALTER INVESTMENT MANAGEMENT CORP.                
   
 
  By:
 
Date:       Name Printed:
 
 
      Title:
 
 
      Date:
 

-Page 16-